Citation Nr: 0740883	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO. 04-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

4. Entitlement to service connection for irritable bowel 
syndrome to include as secondary to PTSD.

5. Entitlement to service connection for hypertension to 
include as secondary to PTSD.

6. Entitlement to service connection for a skin disorder to 
include as a result of exposure to herbicides.

7. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy to include as a result of 
exposure to herbicides.

8. Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1965 to April 
1968, including service in Thailand from January 16, 1966 to 
December 25, 1966. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board previously issued a July 2006 decision remanding 
the case for the veteran's Social Security Administration 
(SSA) records. The social security records are now associated 
with the claims file and have been considered in the April 
2007 Supplemental Statement of the Case (SSOC). 

The issues of service connection for a skin disorder, 
bilateral upper extremity peripheral neuropathy, and 
bilateral lower extremity peripheral neuropathy, all to 
include as due to claimed exposure to Agent Orange are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service. 

2. Bilateral tinnitus was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is bilateral tinnitus otherwise related to such 
service. 

3. PTSD was not manifested during active duty service or 
within one year after separation from service and is not 
causally or etiologically related to service.

4. Irritable bowel syndrome was not manifested during active 
duty service or for many years after separation from service, 
nor is irritable bowel syndrome otherwise related to such 
service, to include as secondary to PTSD. 

5. Hypertension was not manifested during the veteran's 
active duty service or within a year after separation from 
service, nor is hypertension otherwise related to such 
service, to include as secondary to PTSD. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2007).  

2. Bilateral tinnitus was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2007).  

3. The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

4. Irritable bowel syndrome was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

5. Hypertension was not incurred in or aggravated during the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2003, 
January 2004, June 2004, January 2005, August 2006 and 
February 2007. The January 2004, June 2004, and February 2007 
letters included the RO's request that the veteran submit 
clarifying information with regard to the claim of service 
connection for PTSD. The record indicates that the veteran 
has submitted a May 2004 statement or its duplicate in which 
he reports asserted stressors in support of the claim.

The RO's letters effectively satisfied the notification 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims. Additionally, the August 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the August 2006 letter was 
not timely received, the denial of the claims in the instant 
decision makes the timing error non-prejudicial. 

In his substantive appeal, the veteran asserted that VA was 
obligated to advise him of the existence of record evidence 
that was against the claim; as well as what evidence would be 
required to disprove such evidence. However, the veteran's 
request is without legal merit. VA's duty to notify the 
claimant of what evidence would substantiate the claim deals 
with evidence gathering, not the analysis of already gathered 
evidence. Locklear v. Nicholson, 20 Vet. App. 410, 415 
(2006); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd and remanded on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); affirmed 02-1077 (December 21, 2006). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Private medical 
records, SSA records, lay statements, and service medical 
records are associated with the claims file. Additionally, 
the veteran was afforded a VA examination in connection with 
his hearing loss and tinnitus claims. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").


The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that must be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss or 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for bilateral hearing loss and bilateral 
tinnitus

The veteran contends that his current hearing loss and 
tinnitus are related to noise exposure during active duty 
service, instead of noise exposure from his post-service 
occupations, which included working around loud machinery in 
manufacturing plants and operating a bulldozer. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and the appeal as to both 
disorders will be denied. 

In his November 2003 claim, the veteran alleged that he had 
noise exposure from construction equipment he operated during 
active duty service. The veteran is competent to report in 
service noise exposure. Charles, 16 Vet. App. at 374. 
The veteran's DD 214 shows that he served as a "Construction 
Machine Operator" during active military duty. The veteran's 
allegations of noise exposure presents competent evidence to 
establish an in service event. 38 U.S.C.A. § 5107(b) (West 
2002). 

However, the veteran's service medical records are negative 
for any complaints or diagnosis of hearing loss or tinnitus 
during active duty service. In service medical records dated 
February 1968, the veteran denied having any hearing symptoms 
in a pre-separation medical history questionnaire. Likewise, 
the veteran's February 1968 military separation examination 
report is negative for any notations of hearing loss or 
reports of tinnitus. 


At the time of his separation from active duty and at every 
physical examination during active duty, the veteran's PULHES 
profile was noted to indicate that he was in a "high level of 
fitness" as to his hearing capacities. See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)). 

While laws and regulations do not require in-service 
complaints of or treatment for hearing loss disability in 
order to establish service connection, the preponderance of 
the competent and informed medical opinion evidence is 
against the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The veteran was afforded a March 2007 audiology examination 
for hearing loss and tinnitus in compliance with 38 C.F.R. § 
3.385. The March 2007 VA examination results are as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
70
75
LEFT
30
25
80
85

The Maryland CNC Speech Discrimination results were 92 
percent for the right ear and 88 percent for the left ear. 
The veteran was diagnosed with mild to severe bilateral 
sensorineural hearing loss. 

After reviewing the entire claims file, the VA examiner, 
J.C.C., Audiologist, determined that it was "less likely 
than not" that the veteran's current hearing loss and 
tinnitus started during his active duty service. In support 
of his opinion, the examiner noted that the veteran only had 
hearing loss and tinnitus complaints years after active duty 
service and that he experienced post-service noise exposure 
in his civilian occupations, which included noise exposure 
from loud machinery in charcoal and furniture manufacturing 
plants. J.C.C., Audiologist noted that the post-service noise 
exposure would be consistent with his current hearing loss.  

The veteran submitted a January 2004 letter from his private 
physician, William Daniel, MD, stating that he believed the 
veteran's bilateral hearing loss is related to in service 
noise exposure. However, Dr. Daniel did not provide a 
scientific rationale as to why the veteran's current hearing 
loss is related to in service noise exposure instead of post-
service noise exposure. 

The instant case presents two differing medical opinions on 
the etiology of the veteran's present hearing loss 
disability. As noted, it has been held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record. See Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The Board finds J.C.C., Audiologist's opinion more probative 
since he provided a detailed rationale for his opinion, 
whereas Dr. Daniel did not provide the basis for his opinion, 
nor report any facts other than the veteran's account. In 
this respect, to the extent that the veteran may have 
reported acoustic trauma in service, which is substantiated 
by the record, Dr. Daniel's opinion takes no account of the 
veteran's post-service employment history. Swan v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran). 

Audiologist J.C.C. reported that after a review of service 
medical records and private medical records that the 
veteran's onset of hearing loss and tinnitus after active 
duty service is more consistent with the veteran's post-
service occupational noise exposure. Dr. Daniel does not 
explain why the veteran's hearing loss is more likely related 
to noise exposure during active duty service as opposed to 
noise exposure from the veteran's post-service occupations, 
which included operating bulldozers and working in 
manufacturing plants near loud machinery. 

In finding that J.C.C., Audiologist's opinion is more 
probative, the Board also finds that the record does not 
contain sufficient medical evidence etiologically relating 
the veteran's current hearing loss and tinnitus to noise 
exposure from active duty service. Thus, entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus disabilities is denied. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.
  
Service connection for PTSD

The veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain credible supporting evidence to verify the 
veteran's alleged stressors. Thus, the veteran's claim for 
service connection for PTSD will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As an initial matter, the veteran's service medical records 
are negative for any psychiatric complaints or treatments. At 
the time of his separation from active duty and at every 
physical examination during active duty, the veteran's PULHES 
profile was noted to indicate that he was in a "high level of 
fitness" as to his psychiatric condition. See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)). 

However, the veteran submitted numerous statements from his 
friends regarding their lay observations on the changes in 
the veteran's mental state following his release from active 
duty service. The veteran also submitted several personal 
statements detailing how his active duty service permanently 
altered his mental state. The lay statements from the 
veteran's acquaintances that were not in Thailand with the 
veteran are competent to report the makers' observations, but 
are not competent to substantiate the veteran's claimed 
stressors, as they are necessarily based upon the veteran's 
account, which is not substantiated. Cf. Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993) (In the context of analyzing a 
petition to reopen a previously denied claim, reiteration of 
a previously rejected factual account is not "new" 
evidence). 

The veteran is diagnosed as having PTSD. VA treatment 
records, dated September and October 2006, reflect a PTSD 
diagnosis based on the veteran's self reported history. The 
veteran also submitted an April 2007 private medical opinion 
from William Daniel, MD. Dr. Daniel opined that the veteran's 
current PTSD is directly related to his military service in 
Thailand. However, it has been held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors. See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996);; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

The record does not contain credible supporting evidence of 
an in-service stressor. First, the veteran is not shown to 
have served in combat. His  military occupational specialty 
was that of Construction Machine Operator, and he is not the 
recipient of any combat-related awards or decorations. 
Further, the veteran has not alleged that he participated in 
combat action. Thus, credible supporting evidence of the 
stressor is required. 

In a statement dated May 2004, the veteran alleges that he 
was ordered to dig a burial ditch and fill it with civilian 
corpses while serving in Thailand. The veteran states that he 
was particularly traumatized by having to bury a young girl 
alive. Also, the veteran reported that a civilian woman 
attacked him by holding a knife to his throat as he was 
removing a tree with a bulldozer, but later released him. 

Thus, the evidence shows that the veteran has a diagnosis of 
PTSD, which relates the condition to the veteran's alleged in 
service stressors. Nevertheless, with respect to PTSD, 
credible evidence that the claimed in service stressors 
occurred is still required, and credible supporting evidence 
cannot consist solely of after-the-fact medical nexus 
evidence. Moreau, 9 Vet. App. at 396. 

There is no credible evidence that the claimed stressors 
occurred. To the extent that the veteran has provided an 
account of such stressors, they are not verifiable as they 
lack sufficient detail as shown by a June 2007 Joint Services 
Records Research Center (JSRRC) formal finding. The June 2007 
JSRRC letter states that after several attempts to elicit the 
necessary information from the veteran for a supporting 
record search, the veteran would not provide sufficient 
details necessary to conduct a search for records that may 
verify his alleged PTSD stressors. 

It has been held in this regard that "[t]he duty to assist is 
not always a one-way street. If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). Without credible supporting evidence for the 
veteran's allegations of in service stressors, the veteran's 
claim for PTSD is denied. 

Service Connection for Irritable Bowel Syndrome (claimed as 
secondary to PTSD)

In his November 2003 claim, the veteran alleges that his 
irritable bowel syndrome is secondary to his PTSD. However, 
secondary service connection can only be established after a 
finding that there is an underlying service connected 
disability. See 38 C.F.R. § 3.310. Since there is not a 
service connected PTSD disability, secondary service 
connection cannot be established for any disabilities related 
to PTSD. After carefully considering the record on any basis 
(e.g., direct, presumptive or secondary) of service 
connection, the Board finds that the medical evidence does 
not show an etiological relationship between the veteran's 
bowel syndrome and any incident of his active duty service. 
Thus, the claim will be denied. 




Although the veteran cannot establish secondary service 
connection without an underlying service connected 
disability, the law provides that, with regard to all claimed 
disorders, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection). Thus, the veteran's claim for 
service connection for irritable bowel syndrome must be 
considered on a direct basis. 

The veteran's service medical records are negative for any 
bowel disorders. The only evidence of a current bowel 
disorder is a reference by Dr. Daniel in his January 2007 
letter. The January 2007 letter from Dr. Daniel does not 
state that the veteran's current irritable bowel is directly 
related to any incident of his active duty service. VA 
treatment records dated March 2004 and August 2005 shows that 
the veteran did not report any complaints of bowel problems 
during physical examinations. 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service through October 2003 and January 2004 VCAA 
letters from the RO, but he has failed to do so. A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in both October 
2003 and January 2004 VCAA letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service. 
Accordingly, the preponderance of the evidence indicates that 
the veteran's irritable bowel syndrome is not causally or 
etiologically related to any incident of his active duty 
service.   



Service Connection for Hypertension (claimed as secondary to 
PTSD)

In his November 2003 claim, the veteran alleged that his 
current hypertension is secondary to PTSD. However, secondary 
service connection can only be established after a finding 
that there is an underlying service connected disability. See 
38 C.F.R. § 3.310. Since there is not a service connected 
PTSD disability, secondary service connection cannot be 
established for any disabilities related to PTSD. After 
carefully considering the record on any basis (e.g., direct, 
presumptive or secondary) of service connection, the Board 
finds that the medical evidence does not show an etiological 
relationship between the veteran's bowel syndrome and any 
incident of his active duty service. Thus, the claim will be 
denied. 

Although the veteran cannot establish secondary service 
connection without an underlying service connected 
disability, the law provides that, with regard to all claimed 
disorders, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection). Thus, the veteran's claim for 
service connection for hypertension must be considered on a 
direct basis. 

The veteran's service medical records contain one notation 
regarding hypotension. In his February 1968 and April 1968 
separation examination questionnaires, the veteran reported 
that he had experienced "high or low blood pressure." 
However, a military medical examiner annotated the veteran's 
report of hypotension with the comment "- normal." Service 
medical records do not contain any other complaints, 
treatments or findings related to hypertension or 
hypotension.

VA treatment records dated March 2004, August 2005, and June 
2006 reflect that the veteran has hypertension. Again, Dr. 
Daniel, in his January 2007 letter, refers to the veteran's 
hypertension, but does not state whether it is related to 
active duty service. 

In sum, there is no evidence that the veteran's current 
hypertension is directly related to his active duty service 
or manifested itself within a year of discharge under the 
presumptive provisions of 38 C.F.R. § 3.307.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service through October 2003 and January 2004 VCAA 
letters from the RO, but he has failed to do so. A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in both October 
2003 and January 2004 VCAA letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service. 
Accordingly, the preponderance of the evidence indicates that 
the veteran's hypertension is not causally or etiologically 
related to service.   
 

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.

Service connection for PTSD is denied. 

Service connection for irritable bowel syndrome is denied.

Service connection for hypertension is denied.





REMAND

A preliminary review of the record discloses that further 
development is necessary as to the claims of service 
connection for disabilities claimed to have been caused by in 
service exposure to herbicides (Agent Orange). 

With respect to claims based on exposure to an herbicidal 
agent, the law provides that a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam between January 1962 and May 1975 is presumed to have 
been exposed during such service to certain herbicidal agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If a veteran was exposed to an herbicidal 
agent during service, certain diseases shall be service 
connected even though there was no record of such disease 
during service, provided that the requirements of 38 C.F.R. 
§§ 3.307(a)(6); 3.307(d) are satisfied. Furthermore, VA has 
determined that there is no positive association between 
exposure to herbicides and any other conditions for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice 68 Fed. Reg. 
27, 630- 27, 641 (2003).

The veteran's service personnel records demonstrate that the 
veteran did not serve in the Republic of Vietnam, and he is 
therefore not afforded the presumption that he was exposed to 
herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Examining the claim under a direct theory of entitlement, the 
veteran has current disabilities of a skin disorder and upper 
and lower peripheral neuropathy as demonstrated by VA 
outpatient treatment records. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury. Concerning the inservice 
incurrence, service medical records are devoid of any 
complaints, treatment or diagnosis of a skin disorder or 
peripheral neuropathy. Without an inservice event, injury or 
disease or evidence of a continuity of symptomatology from an 
inservice event, injury, or disease, direct service 
connection may not be established.  

Alternatively, the veteran has alleged that he was exposed to 
Agent Orange during service. As explained above, although the 
presumptive provision for Agent Orange is not applicable, 
service connection may still be warranted provided that the 
evidence shows that the veteran was exposed to an herbicidal 
agent and shows a nexus between herbicide exposure and his 
current disabilities. In this regard, the veteran alleges in 
a May 2004 statement that he was exposed to chemicals used to 
defoliate a jungle while on a construction mission southeast 
of Bangkok. The veteran's DD 214 confirms that he served as a 
construction machine operator in Thailand. 

Additionally, there is a November 2003 progress note and a 
January 2004 letter both from Dr. Daniel stating that it is 
his opinion that the veteran's current skin disorder and 
coordination problems are secondary to herbicide exposure. 

The Board finds that further development is necessary to 
determine whether the veteran's unit was exposed to 
herbicides used to defoliate areas for construction or other 
purposes. Given the veteran's military occupational specialty 
of construction engineer, the record of his assignments as 
reflected in his military personnel records, and lessons 
learned extracts of the veteran's military unit during his 
assignment to Thailand, further inquiry should be conducted 
to attempt to corroborate the veteran's account of having 
been exposed to herbicides while in military service. See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. The RO/AMC will examine the veteran's 
military personnel records as to his 
assignment in Thailand from January 16 
through December 25, 1966 and conduct 
appropriate research with Governmental or 
other records depositories to ascertain 
whether the veteran was exposed to 
herbicides as he has reported. See, e.g., 
http://www1.va.gov/agentorange/docs/Report
_on_DoD_ Herbicides_Outside_of_Vietnam. 

2. The RO/AMC will take any additional 
development action deemed proper with 
respect to the claims, including 
conducting VA examinations. Following such 
development, review and readjudicate the 
service connection claim for a skin 
disorder and bilateral neuropathy in both 
upper and lower extremities. If any such 
action does not resolve the claims, issue 
a Supplemental Statement of the Case to 
the veteran and allow an appropriate time 
for response. Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


